Exhibit 10.1

OPEN INNOVATION DRUG DISCOVERY PROGRAM AND MATERIAL TRANSFER AGREEMENT

This Open Innovation Drug Discovery Program and Material Transfer Agreement (the
“Program Agreement”) is effective on the date of last signature of the parties
who agree to the following terms and conditions.

 

I. PARTIES The parties to this Program Agreement are: Eli Lilly and Company and
its affiliates, having its principal offices at Lilly Corporate Center,
Indianapolis, IN 46285 (“Lilly”) and the institution executing this Program
Agreement (“Institution”).

 

II. BACKGROUND

A. Lilly is engaged in the research, development, manufacture and marketing of
pharmaceutical products and is interested in further development of compounds
suitable for use as pharmaceutical products. Lilly has established an Open
Innovation Drug Discovery Program to promote opportunities for collaborations
with select institutions.

 

B. Institution is interested in participating in the Open Innovation Drug
Discovery Program.

 

III. DEFINITIONS

 

A. “Affiliates” shall mean a corporation, firm, partnership or other entity
which directly or indirectly controls, is controlled by, or is under common
control with a party.

 

B. “Affiliation Coordinator” shall mean the individual employed by and selected
by the Institution to allow creation of Affiliation Submitter accounts and have
general overview of the affiliation activity in the OIDD Program.

 

C. Affiliation Submitter(s)” shall mean one or more individuals employed by and
selected by the Institution to submit Structural Information and Material
through the OIDD platform.

 

D. “Biological Panel” shall mean the collection of biological assays including
the Open Innovation Drug Discovery Panel and the Not-for-Profit Research Panel.

 

E. “Chemical Structure” shall mean the chemical name and/or structure of the
Material.

 

F. “Informatics Profile” shall mean results from the Informatics Screening
diversity evaluation and the results from the in silico calculations and
evaluations of physical properties and molecular descriptors.

 

G. “Informatics Screening” shall mean the diversity evaluation, in silico
calculations and evaluation of physical properties and molecular descriptors
based upon the Structural Information supplied by an Authorized User.

 

H. “Institution” shall mean the entity identified below on the signature page,
including the Affiliation Coordinator, the Affiliation Submitter(s), and persons
working under their direction and control.

 

I. “Material” shall mean a physical sample of the compound or mixture of
compounds corresponding to the Structural Information for which Lilly has
requested for evaluation in the OIDD Program.

 

J. “Not-for-Profit Research Panel” shall mean a biological assay or a collection
of biological assays performed by or for a Not-for-Profit Organization. Assays
may be conducted using in vitro experimental methods and/or in silico computer
models designed to assess biological activity. Assays may be added to or deleted
from the Not-for-Profit Research Panel for scientific reasons or business
reasons. Any such changes will be communicated to Affiliation Submitters and the
Institution via the OIDD Site.

 

K. “Open Innovation Drug Discovery Panel” shall mean a biological assay or a
collection of biological assays performed by or for the Open Innovation Drug
Discovery Program. Assays may be conducted using in vitro experimental methods
and/or in silico computer models designed to assess biological activity. Assays
may be added to or deleted from the Open Innovation Drug Discovery Panel for
scientific reasons or business reasons. Any such changes will be communicated to
Affiliation Submitters and the Institution via the OIDD Site.

 

L. “Open Innovation Drug Discovery Program or OIDD Program” shall mean the
Informatics Screening; requests, submissions, and handling of the Material; and
use of the Materials in the Research including the Open Innovation Drug
Discovery Panel Structure Reveal Letter, and the Not-for-Profit Research Panel
as defined in this Program Agreement.

 

M. “OIDD Site or OIDD Website” shall mean the Open Innovation Drug Discovery
website and application software maintained by or for Lilly and presently
located at openinnovation.lilly.com.

 

N. “Research” shall mean the performance by Lilly and the Affiliation Submitter
including the evaluation of the Structural Information and Material as further
defined in Section IV, RESEARCH below.

 

O. “Report” shall mean the Research Results and other information as identified
by Lilly provided to the Affiliation Submitter.

 

P. “Research Results” shall mean all results generated from the Research
including the Structural Information, the Informatics Profile and all summarized
results from the Biological Panel for the Material, if submitted.

 

Q. “Research Tools” shall mean additional individual research, related offerings
or opportunities for the Affiliation Submitter administered via the OIDD Site.
Such additional opportunities may include, by way of example only, virtual
modeling, synthetic opportunities and resources, and biological resources.

 

R. “Structural Information” shall mean the information, in whatever form,
identifying a compound or mixture of compounds submitted by an Affiliation
Submitter to the OIDD Program for Informatics Screening. The Structure
Information should not include the Chemical Structure of the Material.

 

S. Structure Reveal Letter” shall mean written notification by Lilly to the
Affiliation Submitter and/or Institution requesting the Chemical Structure and
related information of a Material.

 

IV. RESEARCH

 

A. An Affiliation Submitter may submit Structural Information for one or more
compounds or mixtures of compounds for Informatics Screening to generate the
Informatics Profile. Lilly will provide the Affiliation Submitter with the
Informatics Profile.

 

B. Lilly may request the Affiliation Submitter provide a physical sample (the
“Material”) of one or more compounds or mixture of compounds for further
evaluation in the Open Innovation Drug Discovery Program.

 

C. The Affiliation Submitter shall have sole discretion whether or not to supply
the Material to Lilly for further evaluation in the OIDD Program.

 

D. If the Affiliation Submitter agrees to provide the Material for evaluation in
the OIDD Program the Affiliation Submitter shall make reasonable efforts to
provide the Material in quantities necessary (at least 3-5 mg) to perform the
Research along with any relevant information required to perform the testing
contemplated under this Program Agreement. The Material should be greater than
80% pure as determined by current state of the art analysis.

 

E. After receipt of the Material from the Affiliation Submitter, Lilly will
diligently evaluate the Material in the Open Innovation Drug Discovery Panel to
provide single point results from one or more of the biological assays. Lilly,
at its discretion, may evaluate the Material in one or more of the corresponding
follow-up assays if the Material is deemed sufficiently active based upon the
single point results. Lilly may request the Affiliation Submitter submit
additional compounds or analogs for evaluation in the OIDD Program. Any such
submission of additional compounds or analogs shall be at the Affiliation
Submitter’s sole discretion. If submitted, the additional compounds or analogs
shall be considered Material(s).

 

F. Lilly may provide Material to one or more Not-for-Profit Organizations for
evaluation in one or more Not-for-Profit Research Panels. As they become
available, Lilly will notify Affiliation Submitters of the availability of such
Not-for-Profit Organizations and the collection of assays specified for or by
the Not-for-Profit Organization through the OIDD Site. Unless specifically
notified by Institution to the contrary within 30 days of such notification,
Lilly may forward Material to the Not-for Profit Institution for evaluation in
the respective Not-for Profit Research Panel(s).

 

G. Lilly will diligently provide the Affiliation Submitter the Report, which
includes all the Research Results generated at that time. The Report may be
revised and/or updated as additional Research Results become available to Lilly.

 

H. As part of the Research, Lilly in a written Structure Reveal Letter may
request the Affiliation Submitter provide the Chemical Structure for the
Material to OIDD personnel.

 

I. After receipt of the Structure Reveal Letter, the Affiliation Submitter in
her/his sole discretion may provide the Chemical Structure for the Material or
Materials within fourteen (14) days to be considered by Lilly for further
research opportunities.

 

J. From time to time Lilly at its sole discretion may offer additional Research
Tools to the Affiliation Submitter for use in the Open Innovation Drug Discovery
Program. The Research Tools shall be identified and provided to the Affiliation
Submitter via the OIDD Site.

 

K. Lilly, at its discretion, will manage and coordinate the Research including
the Informatics Screening, request for Material, the Biological Panel, Research
Tools, Other Offerings, and the Structure Reveal Letter via the OIDD Site. In
addition, all other communications from Lilly to the Institution, Affiliation
Coordinator and/or Affiliation Submitter will be transmitted through the OIDD
Site unless specifically notified by Lilly in writing to the contrary.

 

V. COMPLIANCE WITH ANTI-BRIBERY LAWS

 

By signing this Program Agreement, Institution agrees that Lilly has not entered
into this Program Agreement in order to influence any decision regarding Lilly’s
products, in particular decisions regarding reimbursement, pricing,
registration, prescribing or purchasing decisions, or to otherwise influence any
pending or future Lilly business. Institution further agrees that Lilly has not
given, offered, promised, or authorized, and will not give, offer, promise, or
authorize, any payment, benefit, or gift of money or anything else of value,
directly or through a third party, to any official or employee of Institution
for purposes of influencing any act or decision of such individual in his/her
official capacity, inducing such individual to do or omit to do any act in
violation of the individual’s duty, inducing the individual to use the
individual’s official influence to affect or influence an act or decision of the
government, or to secure any improper advantage in order to assist in obtaining
or retaining business for Lilly as it relates to this Program Agreement.

 

VI. MATERIAL TRANSFER; SHIPPING AND INTERNATIONAL SHIPPING

 

A. The Affiliation Submitter will package, label, and ship Material in
compliance with applicable laws, as reasonably requested by Lilly and at Lilly’s
expense. More information concerning the required procedures for shipping
Material shall be available on the OIDD Site and the Affiliation Submitter shall
comply with the shipping guidelines provided on the OIDD Site at the time Lilly
requests the Material.

 

B. When shipping Material to Lilly for Research, the Affiliation Submitter
agrees to assume all risk for any Material that is lost or damaged while in
transit. Should any Material

be lost or damaged while in transit, the Affiliation Submitter will be provided
the opportunity to submit replacement Material for Research.

 

C. If any Material is being transferred across international boundaries, the
Affiliation Submitter and/or the Institution may need to communicate with
applicable governmental agencies for any regulations which may apply to the
export of pharmaceutical materials from its country. Institution is responsible
for determining whether an export/import license or any other approval is
required by law for shipping Material to Lilly for the Research and fulfillment
of such requirements. Should Institution require further assistance with
shipping, it must notify Lilly by electronic mail at the following address:
openinnovation@lilly.com and include subject line: “Shipping Question”.
Compliance with laws and regulations in connection with the shipment of Material
and Research shall be the sole obligation of the Institution and the Institution
assures Lilly that the Material shall be shipped for Research in

compliance with the applicable laws and regulatory requirements.

 

D. The Affiliation Submitter agrees not to submit Material that is derived from
natural products protected by:

 

1) CITES (the Convention on International Trade in Endangered Species of Wild
Fauna);

 

2) the government of the country where the natural product was collected; or

 

3) the government of the country in which the Institution is based.

 

VII. LILLY’S USE OF MATERIALS

 

A. As consideration of Affiliation Submitter sending Material to Lilly, Lilly
agrees:

 

B. to use the Informatics Profile solely to select Materials for further
biological evaluation in the Biological Panel and/or identify opportunities for
collaboration and licensing, in the absence of any Chemical Structure and other
information;

 

C. to use the Material solely for the Research;

 

D. to generate Research Results from the Research and to provide the Affiliation
Submitter the Report including the Research Results;

 

E. that the Institution shall own the Research Results;

 

F. not to use the Material in processes for making marketed products or for any
commercial use;

 

G. not to sell or distribute the Material to any third party except as permitted
by this Program Agreement; however, for the avoidance of doubt, it is understood
that Material may be supplied to a Not-for-Profit Organization in accordance
with this Program Agreement;

 

H. not to use the Material on human subjects;

 

I. to limit access to the Material, and/or Research Results, to Lilly employees,
and to consultants or contractors working with Lilly who are bound to terms and
conditions at least as restrictive as this Program Agreement;

 

J. that no Lilly employee, consultant or contractor working with the Material
will attempt to determine the chemical structure of the Material, or otherwise
alter its composition except as may be necessary to generate the Research
Results;

 

K. Lilly will not provide the Chemical Structure nor identify the Institution,
Affiliation Submitter or Affiliation Coordinator to the Not-for Profit
Institution without the Express written permission from the Institution.

 

L. to maintain the same degree of security with respect to this Material, and
data generated from Informatics Screening and Research as is maintained by Lilly
for its own confidential, proprietary, and valuable material;

 

M. to comply with all United States federal and state rules, regulations and
guidelines applicable to the use or transfer of the Material, including without
limitation, the International Traffic in Arms Regulations (ITAR) and the Export
Administration Regulations, and to assume full responsibility for any claims or
liabilities which may arise as a result of Lilly’s use or possession of the
Material other than as a result of Institution’s gross negligence or willful
misconduct;

 

N. that the distribution of the Material to Lilly does not constitute a
representation on the part of Institution that the possession or use of the
Material will not infringe any patent or proprietary rights of any third party;
and

 

O. that the parties acknowledge that Lilly may currently or in the future
independently, without the use of Material, develop compounds similar or
identical to Material.

 

VIII. REPRESENTATIONS AND WARRANTIES

 

A. Lilly hereby represents that, to the best of its knowledge, the data and
information in the Report provided to the Institution will be accurate and what
it purports to be.

 

B. LILLY MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO THE OPEN
INNOVATION DRUG DISCOVERY PROGRAM AND/OR THE OIDD SITE. LILLY MAKES NO EXPRESS
OR IMPLIED WARRANTY AS TO THE ACCURACY OF THE REPORT ON THE MATERIALS PROVIDED
TO THE INSTITUTION INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE DATA
PROVIDED.

 

C. LILLY AGREES THAT THE MATERIAL IS BEING SUPPLIED WITH NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR THAT THE MATERIAL WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER PROPRIETARY RIGHTS.

 

D. Except to the extent prohibited by law, Lilly assumes all liability for
damages which may arise from its use, storage or disposal of the Material
provided however, that Lilly

does not assume liability for Material supplied to any Not-for-Profit
Organization. Institution will not be liable to Lilly for any loss, claim, or
demand made by Lilly, or made against Lilly by any other party, due to or
arising from the Material, except to the extent permitted by law when caused by
the gross negligence or willful misconduct of Institution.

 

E. Institution represents that it has the right to enter into this Program
Agreement.

 

F. Institution warrants and represents, with respect to any Material it submits
under this Program Agreement, that it shall comply with all national and local
laws regarding access, use and export of the Material.

 

IX. CONFIDENTIALITY

 

A. Lilly shall keep any information received from Affiliation Submitter pursuant
to this Open Innovation Drug Discovery Program, including but not limited to the
Research Results as communicated to Affiliation Submitter, and any supporting
data and Chemical Structural and related information as it relates to the
Material (“Confidential Information”) secret and confidential as is maintained
by Lilly for its own confidential, proprietary, and valuable material, but in no
event less than a reasonable degree of care, and shall not disclose to any
person or make known in any manner any part of the Research Results as relates
to the Material without the prior written consent of Institution. Furthermore,
Lilly shall not use any of the foregoing for any purpose other than to evaluate
a possible business relationship with Institution. Such obligations of
confidentiality and non-use shall commence on the date that Confidential
Information is submitted to Lilly, and shall continue for five (5) years from
that date.

 

B. Notwithstanding the foregoing, Lilly may disclose Confidential Information to
a limited number of authorized support individuals including contractors
necessary to manage the OIDD Site who may have access to the location that
stores the molecular structures of the submitted compounds and such individuals
are bound by the terms of confidentiality and use contained herein.

 

C. In addition, after the Affiliation Submitter provides the Chemical Structure
and other information to the Open Innovation Drug Discovery Program in response
to the Structure Reveal Letter, a limited number of Lilly employees and
contractors each on a need-to-know basis may be given access to the Chemical
Structure, the Informatics Profile, and the Research Results for further
evaluation. These individuals shall not use any of the foregoing for any purpose
other than to evaluate a possible business relationship with Institution and are
bound by the terms of confidentiality and use contained herein.

 

D. The above obligations of confidentiality shall not apply to the Confidential
Information which:

 

1. was known to Lilly or any of its affiliates prior to receipt, as evidenced by
Lilly’s competent documentary records;

 

2. was in the public domain or generally accessible prior to receipt;

 

3. entered the public domain or became generally accessible after receipt for
reasons other than Lilly’s breach of this Program Agreement;

 

4. was made available to Lilly or any of its affiliates at any time by an
authorized third party who did not obtain the same, directly or indirectly, from
the Institution;

 

5. is independently developed by or for Lilly or any of its affiliates without
use of, reliance upon, or reference to the Confidential Information, as
evidenced by Lilly’s competent documentary records; or

 

6. is required to be disclosed by applicable statute or regulation or by
judicial or administrative process, in which case Lilly will provide prompt
written notice to allow Institution to seek a protective order or other
appropriate remedy, will disclose only such information as is legally required,
and will use reasonable efforts to assist Institution in obtaining confidential
treatment for such disclosures.

 

X. INTELLECTUAL PROPERTY

 

A. Lilly agrees that all of Institution’s existing intellectual property rights
in the Material will remain with the Institution except as set forth by this
Program Agreement unless agreed otherwise by the parties in writing. Lilly is
not indicating that it agrees that the Material was not previously known to
Lilly.

 

B. Institution agrees Lilly may have existing intellectual property rights in
the Material as a result of Lilly’s independent research and as evidenced by
Lilly’s competent documentary records Lilly’s competent documentary records may
demonstrate that the Material was previously known to Lilly or independently
developed by or for Lilly without the use of Material.

 

C. The Parties agree that this Program Agreement shall not impact the
determination of inventorship of any compound that was known to Lilly, as
evidenced by Lilly’s competent documentary records.

 

XI. LICENSE AND OPTION

 

A. Institution certifies to its reasonable knowledge at the time of signing this
Program Agreement that subject to any retained rights of any relevant government
entity, it has the right to grant and Institution shall grant an exclusive
option to Lilly, but which grant is conditioned upon Institution at its sole
discretion providing Lilly the Chemical Structure for the Material pursuant to a
Structure Reveal Letter, and also subject to Section XII,

 

PUBLICATION. The exclusive option shall be for the right to negotiate an
agreement including but not restricted to a compound purchase agreement, a
license agreement, or a research collaboration agreement for further research
and development of Material (collectively the “Research Opportunities”). The
option shall expire sixty (60) days (the “Option Period”) after Lilly has
received the Chemical Structure for the subject Material from Institution
pursuant to a Structure Reveal Letter. The option may be exercised by Lilly in
writing at any time prior to its expiration. The option period may be extended
by mutual written agreement of the parties. Any agreement executed pursuant to
the exercise of the option granted hereunder shall be negotiated in good faith
within one hundred eighty (180) days (the “Negotiation Period”) after Lilly has
exercised the option. The Negotiation Period may be extended by mutual agreement
of the parties as long as they continue negotiating in good faith. The parties
acknowledge that if Institution elects not to submit the Chemical Structure, or
if the parties have not completed a compound purchase, license or collaboration
agreement within the Negotiation Period (or any extension thereof), then the
option no longer exists and Institution shall have no further obligations to
Lilly with respect to the Material.

 

B. If Lilly elects the option to a license agreement, any such license agreement
shall contain terms consistent with Institution policy for an exclusive,
sublicenseable, worldwide license from Institution to make, use, offer for sale,
sell and import Material under any intellectual property owned or controlled at
that time by Institution required to practice such license on commercially
reasonable terms. The license agreement agreed to pursuant to the negotiations
conducted by the parties hereunder shall contain provisions reasonable and
customary to an agreement of this type.

 

C. If Lilly elects the option to enter into a research collaboration agreement,
the parties shall discuss in good faith the terms and conditions of such an
agreement and shall endeavor to reach a mutually acceptable set of terms and
conditions to govern such research collaboration agreement, including terms and
conditions related to funding, scope and intellectual property created during
the course of such research.

 

D. Institution reserves for itself and other non-profit research and academic
institutions the non-exclusive rights to use the Material and Research Results
subject to the above agreements for academic, educational, and scholarly
non-commercial research purposes.

 

E. The above notwithstanding, after the Material is evaluated in the
Not-for-Profit Research Modules, the Institution may be contacted by a
representative for the Open Innovation Drug Discovery Program on behalf of the
Not-for-Profit Organization and be afforded the opportunity on a
compound-by-compound basis, to participate in further research with the
Not-for-Profit Organization, which participation shall be at the Institution’s
sole discretion. If the Institution elects to participate, the Not-for-Profit
Organization may request that the Affiliation Submitter share the Chemical
Structure Research Results and other physical data, as available, for the
Material and for permission for further research and evaluation of Material. In
addition, if the Institution and the Notfor- Profit Organization agree to
collaborate to develop the Material, the Institution shall notify Lilly
accordingly. The terms for any such agreement shall be negotiated between the
Institution and the Not-for-Profit Organization. However for the avoidance of
doubt, Lilly may continue to perform Research on the Material unless the
Institution or the Not-for- Profit Organization specifically notifies Lilly to
the contrary in writing.

 

XII. PUBLICATION

 

A. Institution is free to publish the data and Research Results obtained from
Lilly generated from the Research for any Material whose Chemical Structure is
not requested in writing in a Structure Reveal Letter and for which the
exclusive option described in Section XI, LICENSE AND OPTION is not triggered.

 

B. Affiliation Submitter and/or Institution shall acknowledge the Open
Innovation Program and/or a Not-for-Profit Organization for the support and
source of any results generated for the Material in an assay in the Panel that
is disclosed in the publication.

 

C. However if Lilly requests the Chemical Structure of a Material in a Structure
Reveal Letter and the Affiliation Submitter agrees to provide such information
and supporting data for the Material, thereby triggering the option described in
Section XI, LICENSE AND OPTION, then the Affiliation Submitter agrees to keep
the Research Results confidential during the Negotiation Period. In addition,
Affiliation Submitter agrees to keep the Chemical Structure and related data, if
not already publicly disclosed, confidential and shall delay publication of said
data for sixty (60) days after the receipt of the Report of the Research and to
extend such delay period as reasonably necessary for Lilly or Institution to
consider actions to preserve any potential intellectual property rights related
to the Material, provided such total delay does not exceed ninety (90) days from
institution’s receipt of the Report.

 

D. Institution agrees that Lilly may perform population-based computational
analyses of submitted, accepted, or active compounds as a group, including
assessment of molecular properties and structural features of those groups, so
long as these analyses and methods do not allow identification of individual
structures, the Institutions, or the Affiliation Submitters that submitted such
structures. Such analyses may, from time-to-time, be disclosed publically.

 

XIII. TERM

 

A. The term of this Program Agreement shall begin on the date of last signature
by the parties and shall continue until:

 

1. the termination of the Open Innovation Drug Discovery Program by Lilly upon
thirty (30) days written notice to Institution;

 

2. termination by Lilly upon thirty (30) days written notice to Institution;

 

3. replacement with a revised Program Agreement signed by the parties; or

 

4. the termination of Institution’s participation in the Open Innovation Drug
Discovery Program and this Program Agreement by thirty (30) days written notice
to Lilly.

 

B. In any such termination, the provisions of this Program Agreement shall
continue to survive with respect to any Material then held by Lilly, but the
parties shall not transfer any new Material hereunder. Upon termination of this
Program Agreement, Lilly shall, at Institution’s written request, destroy any
remaining Material and if requested shall confirm such destruction in writing to
Institution. Execution of this Program Agreement automatically terminates any
Open Innovation Drug Discovery Program Material Transfer Agreement previously
entered into between Institution and Lilly.

 

XIV. NOTICE

 

A. Any written notice required to be provided to Lilly under this Program
Agreement shall be provided to the Lilly Open Innovation Drug Discovery support
team or by electronic mail delivery to openinnovation@lilly.com (subject line:
“Written notice for legal team”).

 

B. Any written notice required to be provided to Institution shall be provided
to the email address listed on Institution’s counterpart signature page with a
copy to the relevant Affiliation Submitter if indicated on the Institution’s
profile on the OIDD Site.

 

XV. MISCELLANEOUS

 

A. Institution shall be responsible for and supply to each Affiliation Submitter
affiliation codes and any special instructions required by Institution (i.e.,
relevant policies of the Institution). Each Affiliation Submitter as part of his
or her registration for the OIDD Site will acknowledge that this Program
Agreement governs the Open Innovation Drug Discovery Program and will be
required to agree to Lilly’s Terms of Use for the OIDD Site, which may be
updated from time to time. Institution, on behalf of itself and for its
Affiliation Submitter(s) agrees to use the OIDD Site in good faith and in
compliance with the Terms of Use for the OIDD Site as published on the OIDD
Site.

 



B. Institution at its discretion will approve use of the OIDD Site by its
Affiliation Submitters and may request that Lilly revoke the rights of any of
its Affiliation Submitters.

 

C. Lilly at its discretion may revoke the rights to use the OIDD Site by any
Institution, Affiliation Coordinator, or Affiliation Submitter if Lilly
determines that any such use is abusive or improper.

 

D. Institution shall have the status of an independent contractor under this
Program Agreement and nothing in this Program Agreement shall be construed as
authorization for either party to act as agent for the other. Lilly shall not
incur any liability for any act or failure to act by employees of Institution
and Institution shall not incur any liability for any act or failure to act by
employees of Lilly.

 

E. Neither party shall use the name of the other party without express written
permission from the other party except as required by law.

 

F. Neither party may assign its rights and obligations under this Program
Agreement without the prior written consent of the other. Notwithstanding the
foregoing, Lilly shall have the right to assign this Program Agreement to an
affiliate and/or to any successor in interest to which this Program Agreement
relates.

 

G. This Program Agreement constitutes the entire understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements andunderstandings between the parties, whether written or oral,
relating to the subject matter hereof.

 

H. The Terms of Use for this OIDD Site shall be construed consistent with this
Program Agreement and any provision in this Program Agreement that is not
consistent with the Terms of Use shall supersede the conflicting provision in
the Terms of Use.

 

I. No provision of this Program Agreement can be waived or amended except by
means of a written instrument that is validly executed on behalf of both of the
Parties and that refers specifically to the particular provision or provisions
being waived or amended.

 

J. Each party agrees that, should any provision of this Program Agreement be
determined by a court of competent jurisdiction to violate or contravene any
applicable law or policy, such provision will be severed or modified by the
court to the extent necessary to comply with the applicable law or policy, and
such modified provision and the remainder of the provisions hereof will continue
in full force and effect.

 

K. This Program Agreement may be executed in one or more counterparts by the
parties by signature of a person having authority to bind the party, each of
which when executed and delivered by electronic transmission, or by mail
delivery, will be an original and all of which shall constitute but one and the
same Program Agreement.

 

 

IN WITNESS WHEREOF, the parties have executed this Program Agreement.

 

INSTITUTION SIGNATURE TO OPEN INNOVATION DRUG DISCOVERY PROGRAM AND PROGRAM
AGREEMENT

 

If Institution wishes to participate in the Open Innovation Drug Discovery
Program, it will need to complete this counterpart signature page, obtain all
required signatures and return one (1) fully executed copy via electronic
transmission to Lilly Open Innovation Drug Discovery Program, support team or by
electronic mail delivery to openinnovation@lilly.com (subject line: “New MTA).

 

The undersigned Institution hereby agrees to the terms of the Open Innovation
Drug Discovery Program and the Program Agreement with Eli Lilly and Company.

NAME OF INSTITUTION: Regen BioPharma, Inc.

By: /s/ Harry Lander (Signature)

Authorized Representative

Name: Harry Lander PhD.      Date:2/16/2016

Title: President and CSO        Email address: harry.lander@regenbiopharma.com

 

 

Affiliation Coordinator of Institution to coordinate participation in Open
Innovation Drug Discovery Program, and receive notices and information updates:

Name: Harry M. Lander, Ph.D., MBA

 

Title(s): President and CSO

 

Address: 4700 Spring Street

La Mesa, CA

91942

 

Email: harry.lander@regenbiopharma.com

 

Telephone: 619-702-1404

 

 

 

By signing this Program Agreement as an Affiliation Coordinator for the
Institution to coordinate participation in the Open Innovation Drug Discovery
Program, I understand and agree that my name, email address, and phone number
will be displayed on the OIDD Site and will be available to view by all global
users of this OIDD Site.

 

Name of Institution: Regen Biopharma, Inc.

 

By: /s/Harry Lander         Date: 2/16/2016

Affiliation Coordinator of the Institution

 

ELI LILLY AND COMPANY

By:/s/ Dorothy Ryan Clippert

 

Dorothy Ryan Clippert

Contracts Administrator, Lilly Legal